                                            Case 4:19-cv-01480-JSW Document 9 Filed 03/25/19 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       ANTHONY G THOMAS,                                 Case No. 19-cv-01480-JSW
                                                        Plaintiff,
                                   8
                                                                                             ORDER DENYING REQUEST FOR
                                                  v.                                         TEMPORARY RESTRAINING ORDER
                                   9
                                           BRUCE T. BEESLEY, et al.,                         Re: Dkt. No. 4
                                  10
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           On March 21, 2019, Plaintiff filed a complaint against, among others, U.S. Bankruptcy

                                  14   Judge Bruce Beesley, officers in various companies in California and Nevada, and some attorneys.

                                  15   It does not appear Plaintiff has served any of the Defendants with the Complaint or with his

                                  16   request for a temporary restraining order. Plaintiff has also sued the spouses of certain defendants,

                                  17   alleging they are liable for their spouses’ torts. Plaintiff’s complaint asserts that the Defendants

                                  18   have allegedly violated his civil rights in connection with a Bankruptcy Proceeding that is pending

                                  19   in the United States Bankruptcy Court for the District of Nevada. Those proceedings allegedly

                                  20   stem from a judgment certain defendants obtained in a lawsuit entitled Kenmark Ventures v.

                                  21   Thomas, which was pending in Santa Clara County Superior Court. Plaintiff alleges, in part, that

                                  22   parties in the Bankruptcy Proceeding are attempting to dispose of his property without complying

                                  23   with the proper procedures. (Compl. ¶ 27.) Plaintiff also alleges that a sale of property is void.

                                  24   Plaintiff now moves for a temporary restraining order to halt a confirmation hearing scheduled to

                                  25   take place at 10:00 a.m. on March 22, 2019 in the Bankruptcy Proceedings.

                                  26           The Court DENIES that request.1 In order to obtain a TRO, Plaintiff must establish he is

                                  27
                                       1
                                  28          Plaintiff suggests that he also may be filing similar requests in the United States District
                                       Court of Nevada.
                                            Case 4:19-cv-01480-JSW Document 9 Filed 03/25/19 Page 2 of 3




                                   1   “likely to succeed on the merits, that he is likely to suffer irreparable harm in the absence of

                                   2   preliminary relief, that the balance of equities tips in his favor, and that an injunction is in the

                                   3   public interest.” Winter v. Natural Resources Defense Council, 555 U.S. 7, 20 (2008) (citations

                                   4   omitted). The Winter court also noted that, because injunctive relief is “an extraordinary remedy,”

                                   5   it “may only be awarded upon a clear showing that the [moving party] is entitled to such relief.”

                                   6   Id. at 22 (citing Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (per curiam)). Thus, “[i]n each

                                   7   case, courts ‘must balance the competing claims of injury and must consider the effect on each

                                   8   party of the granting or withholding of the requested relief.’” Id. at 24 (quoting Amoco

                                   9   Production Co. v. Gambell, 480 U.S. 531, 542 (1987)).

                                  10            In Alliance for the Wild Rockies v. Cottrell, the Ninth Circuit held that the “serious

                                  11   questions” sliding scale approach survives Winter. 632 F.3d 1127, 1134-35 (9th Cir. 2011). Thus,

                                  12   this Court may grant relief if Plaintiff demonstrates that there are serious questions going to the
Northern District of California
 United States District Court




                                  13   merits and a hardship balance that tips sharply in his favor, if the other two elements of the Winter

                                  14   test are also met. Id. at 1132. This allows the Court “to preserve the status quo where difficult

                                  15   legal questions require more deliberate investigation.” See Sencion v. Saxon Mortg. Servs., LLC,

                                  16   No. 10-cv-3108 JF, 2011 WL 1364007, *2 (N.D. Cal. April 11, 2011).

                                  17            The Court has reviewed Plaintiff’s complaint, and his request for a TRO. Plaintiff is

                                  18   proceeding pro se and, therefore, the Court construes each document liberally. Plaintiff has not

                                  19   addressed any of the Winter factors. Assuming for the sake of argument the Court would have the

                                  20   power to order the relief Plaintiff seeks, the Court concludes that he has not shown a likelihood of

                                  21   success on the merits, as the allegations demonstrate that any claims against Judge Beesley would

                                  22   be barred by the doctrine of judicial immunity because they are based on actions taken during the

                                  23   Bankruptcy Proceedings. See Stump v. Sparkman, 435 U.S. 349, 362 (1978). Many of the

                                  24   Defendants appear to have been named solely on the basis of their relationship to other

                                  25   Defendants, and the allegations of a conspiracy are conclusory. The Court also concludes he has

                                  26   not shown serious questions going to the merits and a hard ship balance that tips sharply in his

                                  27   favor.

                                  28   //
                                                                                           2
                                           Case 4:19-cv-01480-JSW Document 9 Filed 03/25/19 Page 3 of 3




                                   1          Accordingly, the Court DENIES the application for a TRO. Plaintiff shall serve a copy of

                                   2   this Order on all Defendants.

                                   3          IT IS SO ORDERED.

                                   4   Dated: March 22, 2019

                                   5                                                 ______________________________________
                                                                                     JEFFREY S. WHITE
                                   6                                                 United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      3
